WATSON, Judge.
The only issue presented is whether the trial court abused its discretion in awarding $300 per month as permanent alimony to Wanda Lee Petty, ex-wife of Joseph Millard Petty.
The facts found by the trial court are quite simple:
The former husband has adequate ability to pay the amount awarded. The former wife has only sporadic and temporary employment as a “Kelly Girl” and is in poor health. However, she has certain assets resulting from the division of the community property. While valued at approximately $80,000, these assets are mostly real estate and half the value is the community home where Mrs. Petty lives. The other assets consist of an undivided interest in undeveloped property and an undivided interest in certain subdivision lots plus a small savings account.
The only assets from which Mrs. Petty could raise funds to support herself are the undivided interests in real property. The trial court did not err in holding that it would be unreasonable to require that she sell these, probably at much less than fair value, to support herself. Rather, we believe that the trial court took her capital assets and the possibility of a slow liquidation of these into consideration in fixing the modest alimony awarded.
The trial court also found that Mrs. Petty’s monthly living expenses were in excess of $1,000, and found that the savings would be quickly exhausted by living expenses.
We find no error or abuse of discretion in the award of $300 per month as permanent alimony. The judgment is affirmed.
Costs on appeal are taxed against Joseph Millard Petty.
AFFIRMED.